Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 1 of 9 PagelD# 292

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Oscar Contreras Aguilar )
Plaintiff, )
)

v. ) 1:19¢v1634 (AJT/MSN)
)
Phyllis Back, et al., )
Defendants. )

MEMORANDUM OPINION

 

Oscar Contreras Aguilar, a federal inmate formerly housed at Northern Neck Regional
Jail (NNRJ), has sued seven officers at the jail under 42 U.S.C. § 1983, principally claiming that
the officers retaliated against him for engaging in protected First Amendment activity. The
defendants have moved to dismiss the claims against them. [Dkt. No. 34].! Plaintiff has received
the notice required by Local Civil Rule 7(K) and Roseboro v. Garrison, 528 F.2d 309 (4th Cir.
1975) [Dkt. No. 35], and he opposes defendants’ motion [Dkt. No. 38]. For the reasons stated
below, the motion will be granted with respect to the claims against Superintendent Ted Hull and
the conspiracy claims against all defendants, and the motion will be denied with respect to the
retaliation claims against Major Phyllis Back, Captain Jonathan B. English, Officer Ashley

Veney, Officer Sigifredo Luna, Lieutenant Jason Newsome, and Sergeant Rebecca Berry.

 

' In the motion to dismiss, defendants construe the complaint as raising individual claims for
denied access to the law library, inadequate grievance procedures, violations of the Prison Rape
Elimination Act (PREA), constitutionally inadequate conditions of confinement, failure to
protect, an unlawful strip search, and violations of Virginia law, in addition to retaliation and
conspiracy. The motion urges the Court to dismiss each claim. Aguilar clarifies in his response
opposing the motion, however, that he is bringing claims only for retaliation and conspiracy. The
Court therefore will address the motion to dismiss only as it relates to the retaliation and
conspiracy claims.
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 2 of 9 PagelD# 293

I. The Complaint

The operative complaint brings claims for First Amendment retaliation and conspiracy to
violate Aguilar’s civil rights against the following seven NNRJ officials: (1) Superintendent Ted
Hull; (2) Major Phyllis Back; (3) Captain Jonathan English; (4) Officer Ashley Veney;

(5) Officer Sigifredo Luna; (6) Lieutenant Jason Newsome; and (7) Sergeant Rebecca Berry.
Aguilar alleges that the defendants are aware that he has filed grievances and other § 1983
lawsuits based on his incarceration at NNRJ. [Dkt. No. 14, Amended Compl. § 17]. One of the
lawsuits named Lieutenant Newsome as a defendant, and Newsome’s attorney kept Hull
apprised of it. (Id. § 16 & Ex. 25]. Additionally, Aguilar alleges that all of the defendants knew
about his proclivity for filing grievances because Officer English issued a memorandum
sometime prior to the first week of June 2019, directing all NNRJ staff to deny Aguilar’s
requests for grievance forms and to provide him with only one form every Sunday. [Id. J 17].

The complaint recounts numerous alleged actions taken by the defendants, which Aguilar
claims were designed to chill his protected speech. Aguilar alleges that in June 2019, he was
housed in F-Pod, a general population unit, where he would help other inmates file grievances
and § 1983 complaints. [Id. § 19]. In July 2019, Aguilar alleges, Major Back moved him to
another general population housing unit, D-Pod, even though she knew that Aguilar had
“problems (beef)” with numerous inmates in that pod, including a previous altercation involving
a shank just a few months earlier. [Id.]. Aguilar asserts that he asked Sergeant Berry, who,
according to Aguilar, is responsible for inmate classification, to transfer him to another housing
unit because D-Pod inmates were “plotting to stab him.” [Id. ] 20]. D-Pod was then locked down
for the rest of the day, and Aguilar was transferred to F-Pod the next morning. [Id.]. When Back

found out, Aguilar contends, she moved him back to D-Pod—even after he reminded her that he
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 3 of 9 PagelD# 294

had “problems (beef)” with inmates there—because, Back told him, “you are persuading and
helping inmates in F-Pod to file lawsuits.” [Id. ] 21]. She then ordered guards to strip search him
and to search his property. [Id.]. A few days later, Aguilar’s criminal defense attorney reported to
Back that Aguilar “feared for his safety” in D-Pod and would like to be moved to protective
custody. [Id. § 22.].

The complaint further alleges that on July 13, 2019, while Aguilar was in his cell, “D.C.
gang members” tried to stab him with a shank. [Id. 23]. Aguilar says that he fought with them
to gain control of the shank, was thrown down the stairs, continued fighting, and ultimately
stabbed one of the gang members. [Id.]. Afterwards, Aguilar alleges, he was transferred to O-
Pod, which he contends is typically “use[d] as a punishment.” [Id. § 24].

Aguilar was housed in federal custody between August 5, 2019 and October 23, 2019.
[Id. 9] 26, 28]. According to Aguilar, when he returned to NNRJ, he was placed in “‘indefinite
Ad Seg status’ status in E-Pod,” where he was permitted outside of his cell for only one hour
daily. [Id. § 28]. Aguilar alleges that he wrote to Officer English during the first week of
November to ask to be housed in the general population. [Id. § 30}.

Aguilar further alleges that he filed a complaint under PREA on December 6, 2019. [Id.
§ 32]. The following morning, Aguilar alleges, Sergeant Newsome (accompanied by two other
jail employees) searched Aguilar’s cell and said, “you like filing complaint huh.” {Id.]. Aguilar
adds that, shortly afterwards, NNRJ’s PREA hotline was “blocked” by Superintendent Hull and
Major Back, so that inmates can no longer access the hotline. [Id.].

Aguilar returned to federal custody from December 20, 2019 through February 10, 2020.
[Id. ¥§] 33-34]. When he came back to NNRJ, he again was placed in administrative segregation

(E-Pod). [Id. § 36}. He asked Officer English, again, to be placed back into general population.
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 4 of 9 PagelD# 295

[Id.]. English told Aguilar that the U.S. Marshals Service (U.S.M.S.) ordered Aguilar to be
placed in administrative segregation. [Id.]. Aguilar contends, however, that the U.S.M.S. denied
giving that directive. [Id.].

Aguilar further alleges that Officer English ultimately authorized his transfer to O-Pod on
February 24, 2020. (Id. § 38]. Aguilar contends that, after the transfer, “all of a sudden, 4 D.C.
gang members were also moved to O-Pod,” even though English knew Aguilar was “beefing
with D.C. gang members.” [Id.]. Aguilar says that he wrote to English to ask for a housing
transfer, explaining that he was feeling “homicidal” and “did not get along with the D.C. gang
members.” [Id. { 40]. In response, Aguilar alleges, English placed him in “ad seg status,” where
he remains indefinitely. [Id.].

Additionally, Aguilar alleges that on March 16, 2020, he received permission to have the
law library brought to his cell, but after thirty minutes of using it, Officer Veney, accompanied
by Officer Luna and two other guards, came to his cell, “yelled ‘I smell smoke,’” and ordered
him to “cuff up.” [Id. 4 50]. Aguilar alleges that Luna and the other two guards proceeded to
search his cell for 35-40 minutes, during which they read his legal paperwork and took a
grievance form that Aguilar had filled out. [Id.]. When the officers finished, they removed the
law library from Aguilar’s cell and Veney allegedly told Aguilar it was because Aguilar had
been smoking, even though Aguilar denied doing so. [Id.]. Afterwards, Aguilar adds, Veney told
Luna and the other guards to search the other two cells in the pod quickly “so it won’t seem as if
we just targeted his cell.” [Id.].

In April 2020, Aguilar continues, Officer Veney told him that the officers at NNRJ had
been directed not to give or collect from Aguilar any request or grievance forms. [Id. 59].

According to Aguilar, Veney complied with this order and refused to take three grievance
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 5 of 9 PagelD# 296

appeals to the superintendent. [Id.]. The next day, Aguilar adds, another officer told him that
Captain English ordered NNRJ staff to limit the number of request forms given to Aguilar by
providing them only every other Wednesday. [Id. ] 60].
li. The Motion to Dismiss

A) Standard of Review

Defendants move to dismiss the complaint under Federal Rule of Civil Procedure
12(b)(6). A plaintiff can survive a motion to dismiss only if the complaint alleges sufficient facts
“to state a claim to relief that is plausible on its face.” Bing v. Brivo Sys., 959 F.3d 605, 616 (4th
Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In evaluating a motion to
dismiss, the complaint’s factual allegations are accepted as true. See Erickson v. Pardus, 551
U.S. 89, 94 (2007). When a complaint is filed by a litigant proceeding pro se, like Aguilar, the
allegations must be liberally construed and “held to less stringent standards than formal
pleadings drafted by lawyers.” Id. In addition to the allegations set forth in the complaint,
exhibits attached to the complaint may be considered. See Goines v. Valley Cmty. Servs. Bd.,
822 F.3d 159, 165-66 (4th Cir. 2016); Fed. R. Civ. P. 10(c).

B) Conspiracy Claim

Defendants argue that the complaint fails to plausibly allege a conspiracy to violate
Aguilar’s civil rights and, thus, the conspiracy claim must be dismissed. “To establish a
conspiracy under § 1983, the plaintiff must show that the Defendants acted jointly in concert and
that some overt act was done in furtherance of the conspiracy which resulted in [the] deprivation

of a constitutional right.” Barrett v. Pae Gov’t Servs., Inc., 975 F.3d 416, 434 (4th Cir. 2020)

 

(internal quotation marks and citation omitted). To meet this “weighty burden,” the complaint

must allege sufficient facts to allow an inference that defendants “positively or tacitly came to a
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 6 of 9 PagelD# 297

mutual understanding to try to accomplish a common and unlawful plan.” Hinkle v. City of
Clarksburg, W. Va., 81 F.3d 416, 421 (4th Cir. 1996).

Defendants correctly assert that the complaint is deficient because it fails to allege that
defendants had an agreement or meeting of the minds. Aguilar counters that “viewing the
complaint and record as a whole, it is quite obvious . . . that [defendants] conspired to retaliate.”
{Dkt. No. 38, Pl. Br. Opposing Mot. to Dismiss, at p. 6]. But the alleged retaliatory acts are too
disjointed to infer a common cause. First, Aguilar alleges that he was retaliated in different ways
after engaging in unrelated protected activity: (1) filing grievances; (2) filing lawsuits; (3) using
the law library; and (4) helping other inmates do those same activities. Second, other than the
allegation that each defendant knew that Aguilar had been filing grievances and lawsuits, there is
no thread linking the defendants’ individual actions to a common plan. Thus, the conspiracy
claim must be dismissed.

C) Retaliation Claims

Defendants argue that the retaliation claims must be dismissed because the complaint
does not allege that any action they took adversely affected Aguilar’s protected speech. Because
the complaint alleges that Aguilar was able to file a § 1983 suit to claim retaliation and continued
to file grievances at the prison, defendants urge that Aguilar was not “deterred or impaired in his
ability to submit grievances or file his lawsuits.” [Dkt. No. 36, Def. Mot. to Dismiss, at p. 12].

Defendants are wrong. To state a claim for retaliation under the First Amendment, “a
plaintiff must allege that (1) he engaged in protected First Amendment activity, (2) the defendant
took some action that adversely affected his First Amendment rights, and (3) there was a causal
relationship between his protected activity and the defendant’s conduct.” Martin v. Duffy, 977

F.3d 294, 299 (4th Cir. 2020) (internal quotation marks, alterations, and citation omitted).
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 7 of 9 PagelD# 298

Defendants’ motion to dismiss focuses on element (2)—the alleged adverse action.” “For
purposes of a First Amendment retaliation claim under Section 1983, a plaintiff suffers adverse
action if the defendant's allegedly retaliatory conduct would likely deter a person of ordinary
firmness from the exercise of First Amendment rights.” Martin v. Duffy, 858 F.3d 239, 249 (4th
Cir. 2017) (internal quotation marks, alterations, and citations omitted). Contrary to defendants’
argument, Aguilar’s “actual response to the retaliatory conduct is not dispositive of the question
of whether such action would likely deter a person of ordinary firmness.” Id. at 250 (internal
quotation marks and citation omitted). Indeed, “because ‘conduct that tends to chill the exercise
of constitutional rights might not itself deprive such rights . . . a plaintiff need not actually be
deprived of [his] First Amendment rights in order to establish First Amendment retaliation.””
Booker v. S.C. Dep’t of Corr., 583 F. App'x 43, 44 (4th Cir. 2014) (quoting Constantine v.
Rectors & Visitors of George Mason Univ. 411 F.3d 474, 500 (4th Cir. 2005)). Thus, the fact
that Aguilar was able to file a § 1983 complaint to claim First Amendment retaliation and
continued to submit grievances at the jail does not stymie his retaliation claim. Defendants have
made no argument as to whether each alleged adverse action would likely deter a person of
ordinary firmness from exercising First Amendment rights.’ For that reason, defendants have not

shown that Aguilar failed to state a claim for unlawful retaliation.

 

? In their reply brief defendants additionally argue that Aguilar did not engage in protected First
Amendment activity when he filed grievances and used the law library. To the extent these
arguments are not waived for raising them for the first time in the reply brief, see Wright v. Va.
Peninsula Reg’| Jail Auth., No. 2:19cv189, 2020 WL 1055665, at *16 n.17 (E.D. Va. Mar. 4,
2020), they are nevertheless without merit. First, an inmate’s “right to file a prison grievance free
from retaliation [is] clearly established under the First Amendment.” Booker v. S.C. Dep’t of
Corr., 855 F.3d 533, 545 (4th Cir. 2017). Second, an inmate has a First Amendment right to
meaningful access to the courts, and one way an inmate may exercise that right is through using
the law library. See Lewis v. Casey, 518 U.S. 343, 350-51 (1996).

3 Defendants also have not put forth an argument about the causation element, and the Court
expresses no opinion on whether the allegations in the complaint satisfy that element.

7
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 8 of 9 PagelD# 299

This conclusion does not apply, however, to Superintendent Hull. The Court agrees with
Defendants that Aguilar has failed to allege that the superintendent took any direct action that
violated plaintiff's constitutional rights. Aguilar insists, however, that Hull knew about
Lieutenant English’s unconstitutional activity and “allowed and encouraged” it. [Dkt. No. 38, PI.
Br. Opp. Summ. J., at 6].* To the extent Aguilar contends that the complaint states a claim for
relief against Hull in his supervisory capacity, the Court concludes otherwise. To state a claim
for relief based on supervisory liability, the complaint must allege facts demonstrating that (1) a
supervisory official “knew that [a] subordinate was engaged in conduct that posed a pervasive
and unreasonable risk of constitutional injury;” (2) the supervisory official responded in a
manner that “showed deliberate indifference to or tacit authorization of the alleged offensive
practices”; and (3) “there was an affirmative causal link between [the supervisor’s] inaction and
the constitutional injury.” King v. Rubenstein, 825 F.3d 206, 224 (4th Cir. 2016) (internal
quotation marks and citation omitted). Here, the complaint does not demonstrate that Hull knew
that any subordinate was committing unlawful retaliation. Although Aguilar alleges that Hull
was aware of various adverse actions supposedly committed by the other defendants, he does not

allege that Hull knew that the other officers were taking those actions because Aguilar had filed

 

* Aguilar does not make this argument in his brief opposing summary judgment, but the Court
observes that, in the complaint, Aguilar alleges that Superintendent Hull “blocked” the PREA
hotline after Aguilar filed a PREA complaint against NNRJ staff, in an apparent attempt to
impose individual liability on Hull. [Dkt. No. 14, Amended Compl. § 32]. But “to establish [a]
causal connection, a plaintiff in a retaliation case must show, at the very least, that the defendant
was aware of her engaging in protected activity.” Constantine, 411 F.3d at 501 (4th Cir. 2005).
Here, because Aguilar has not alleged that Hull knew about his PREA complaint, he has not met
the third necessary element to state a retaliation claim against Hull.
Case 1:19-cv-01634-AJT-MSN Document 42 Filed 06/02/21 Page 9 of 9 PagelD# 300

grievances and lawsuits. Indeed, an action taken by a prison guard, when taken for non-
retaliatory reasons, may in fact be proper. See Howland v. Kilquist, 833 F.2d 639, 644 (7th Cir.
1987). Thus, the retaliation claims against Ted Hull will be dismissed.
IV. Conclusion

For the reasons outlined above, and through an Order that will issue alongside this
Memorandum Opinion, the defendants’ motion to dismiss [Dkt. No. 34] shall be GRANTED in
part, with respect to the conspiracy claims and the retaliation claim against defendant Ted Hull,
and DENIED in part with respect to the retaliation claims against Major Phyllis Back, Sergeant
Rebecca Barry, Captain Jonathan English, Officer Sigifredo Luna, Officer Jason Newsome, and
Officer Ashley Veney.

Entered this yt! day of J we. 2021.

Alexandria, Virginia

 

Anthony J. Trenga ff
United States Distript Jddge
